Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.2 Page 1 of 10




Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087


Attorneys for Plaintiff




              IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH

 FRANCISCO RODRIGUEZ,                     PROPOSED CLASS ACTION
 individually and on behalf of others
 similarly situated                       COMPLAINT FOR
                                          VIOLATIONS OF FAIR DEBT
               Plaintiff,                 COLLECTION PRACTICES
 vs.                                      ACT, 15 U.S.C § 1692 ET SEQ.

 CASCADE COLLECTIONS, LLC,                JURY TRIAL DEMANDED

               Defendant.                 Case No: 2:20-cv-00120-JNP
                                          Judge: Jill N. Parrish




                                  Page 1 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.3 Page 2 of 10




                                   INTRODUCTION

1.   The United States Congress has found abundant evidence of the use of
     abusive, deceptive, and unfair debt collection practices by many debt
     collectors, and has determined that abusive debt collection practices
     contribute to the number of personal bankruptcies, to marital instability, to
     the loss of jobs, and to invasions of individual privacy. Congress wrote the
     Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter
     “FDCPA”), to eliminate abusive debt collection practices by debt collectors,
     to insure that those debt collectors who refrain from using abusive debt
     collection practices are not competitively disadvantaged, and to promote
     consistent State action to protect consumers against debt collection abuses.
2.   Francisco Rodriguez (“Plaintiff”), through Plaintiff's attorneys, brings this
     action seeking damages for herself and all others similarly situated against
     Cascade Collections, LLC. (“Defendant”) arising out of attempts by
     Defendant to unlawfully and abusively collect debts allegedly owed by
     Plaintiff and Class Members.
3.   Plaintiff makes these allegations on information and belief, with the
     exception of those allegations that pertain to a plaintiff, or to a plaintiff's
     counsel, which Plaintiff alleges on personal knowledge.
4.   While many violations are described below with specificity, this Complaint
     alleges violations of the statutes cited in their entirety.
5.   Any violations by Defendant were knowing, willful, and intentional, and
     Defendant did not maintain procedures reasonably adapted to avoid any such
     violation.




                                     Page 2 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.4 Page 3 of 10




                             JURISDICTION AND VENUE
6.    This Court has federal question jurisdiction because this case arises out of
      violation of federal law: the FDCPA, 15 U.S.C. §§ 1692 et seq.
7.    Because Defendant does business within the State of Utah, personal
      jurisdiction is established.
8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
      Defendant is subject to personal jurisdiction in this District and is, therefore,
      deemed to “reside” within it.
9.    At all times relevant, Defendant conducted business within the State of Utah.
                                       PARTIES
10.   Plaintiff is a natural person who resides in the State of Utah
11.   Defendant is a Utah business entity doing business in Utah and located in
      Provo, Utah.
12.   Plaintiff is obligated or allegedly obligated to pay a debt, and is a “consumer”
      as that term is defined by 15 U.S.C. § 1692a(3).
13.   Defendant is a person who uses an instrumentality of interstate commerce or
      the mails in a business the principal purpose of which is the collection of
      debts, or who regularly collects or attempts to collect, directly or indirectly,
      debts owed or due or asserted to be owed or due another and is therefore a
      debt collector as that phrase is defined by 15 U.S.C. § 1692a(6).
14.   Plaintiff is a natural person from whom a debt collector sought to collect a
      consumer debt which was due and owing or alleged to be due and owing
      from Plaintiff, and is a “consumer” as defined by the FDCPA, 15 U.S.C.
      §1692a(3).
15.   This case involves money, property or their equivalent, due or owing or
      alleged to be due or owing from a natural person by reason of a consumer
      credit transaction. As such, this action arises out of a “consumer debt” and

                                      Page 3 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.5 Page 4 of 10




      “consumer credit” and a “debt” as those terms are defined by 15 U.S.C.
      §1692a(5).
                                FACTUAL ALLEGATIONS
16.   Sometime before April 26, 2019, Plaintiff is alleged to have incurred certain
      financial obligations.
17.   These financial obligations were primarily for personal, family or household
      purposes and are therefore a “debt” as that term is defined by 15 U.S.C.
      §1692a(5).
18.   Sometime thereafter, but before April 26, 2019, Plaintiff allegedly fell behind
      in the payments allegedly owed on the alleged debt. Plaintiff currently takes
      no position as to the validity of this alleged debt.
19.   Subsequently, but before April 26, 2019, the alleged debt was assigned,
      placed, or otherwise transferred, to Defendant for collection.
20.   On or about April 26, 2019, Defendant mailed a letter to Plaintiff. A few
      days later, Plaintiff received that letter.
21.   Defendant sent this April 26, 2019 letter specifically in an attempt to collect
      on a debt from Plaintiff.
22.   This communication to Plaintiff was a “communication” as that term is
      defined by 15 U.S.C. § 1692a(2) and an “initial communication” consistent
      with 15 U.S.C. § 1692(a).
23.   One of the most important requirements under the FDCPA is the “G-notice”
      mandated by 15 U.S.C. § 1692g.
24.   Under 15 U.S.C. § 1692g, a debt collector must send a written notice that
      informs the debtor of the amount of the debt, to whom the debt is owed, and
      include a “statement that unless the consumer, within thirty days after receipt
      of the notice, disputes the validity of the debt, or any portion thereof,


                                       Page 4 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.6 Page 5 of 10




      the debt will be assumed to be valid by the debt collector.” 15 U.S.C. §
      1692g(a)(3).
25.   Overshadowing occurs when the letter fails to explain an apparent
      contradiction which in any way affects the debtor’s rights.
26.   This initial communication to Plaintiff by Defendant included a written
      notice, the language of which overshadowed, weakened, and failed to comply
      with, the notice required by 15 U.S.C. § 1692g(a). Specifically, the notice
      attempted to limit and obfuscate the rights available to Plaintiff in a manner
      that creates a contradiction and would confuse the least sophisticated debtor
      into disregarding his or her rights pursuant to the validation notice required in
      15 U.S.C. § 1692g by making the following statements:

          If you dispute the validity of this debt or any part of it, you must
          notify us either by writing to Cascade Collections LLC, P.O. Box
          970547, Orem, UT 84097, or by calling toll-free 855-978-7184 or
          locally (801) 900-3328 within thirty (30) days of the date of this
          letter; otherwise we will consider this debt to be valid and proceed
          accordingly.


27.   This language does not properly reflect the notice requirements contained at
      15 U.S.C. § 1692g(a) and was, therefore, defective.
28.   Specifically, Defendant’s notice limits the methods for Plaintiff to contact
      Defendant to a letter through the mail or a phone call. 15 U.S.C. 1692g(a)(3)
      allows for Plaintiff to notify Defendant through other reasonable means such
      as facsimile or even in-person. Defendant has limited Plaintiff’s rights by
      making such a statement.
29.   Therefore, Defendant’s notice in the April 26, 2019 letter overshadowed
      Plaintiff’s rights.



                                     Page 5 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.7 Page 6 of 10




30.   Defendant did not subsequently provide Plaintiff with a proper notice
      pursuant to 15 U.S.C. § 1692g(a) within five days of the initial
      communication dated April 26, 2019; therefore, Defendant violated 15
      U.S.C. § 1692g.
31.   Defendant’s statements in this letter were a false, deceptive, or misleading
      representation or means in connection with the collection of the alleged debt
      because the statements were likely to confuse or otherwise mislead the least
      sophisticated debtor regarding the means by which he or she could dispute
      the debt. The statements were further false, deceptive, or misleading because
      under the FDCPA consumers are not limited to certain methods of disputing a
      debt to trigger a debt collector’s duty to verify a debt. Therefore, Defendant
      violated 15 U.S.C. § 1692e and 15 U.S.C. § 1692e(10).
32.   Defendant’s statements in this letter were also an unfair or unconscionable
      means to collect or attempt to collect on a debt because, in making the
      statements, Defendant sought to obfuscate and limit Plaintiff’s right to
      dispute the debt pursuant to 15 U.S.C. § 1692(a). Defendant’s limiting
      language to Plaintiff regarding disputing a debt unfairly and unconscionably
      shifts the burden onto the least sophisticated debtor to prove the non-
      existence or invalidity of a debt. Therefore, Defendant violated 15 U.S.C. §
      1692f.
33.   On information and belief, Defendant regularly engages in a practice of
      violating the FDCPA, specifically, but not limited to, 15 U.S.C. §§ 1692g,
      1692e, and 1692f, in attempting to collect alleged debts from consumers,
      such as Plaintiff and member of the Class.
///
///
///

                                   Page 6 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.8 Page 7 of 10




                            CLASS ACTION ALLEGATIONS
34.   Plaintiff brings this action on behalf of himself and on behalf of all others
      similarly situated (“the Class”).
35.   Plaintiff represents, and is a member of, the Class, consisting of:

           All persons with addresses within the United States to whom
           Defendant has sent a debt collection communication within one
           year before the filing of this Complaint which contains language
           substantially similar to the correspondence that Plaintiff received
           from Defendant.

36.   Defendant and its employees or agents are excluded from the Class.
37.   Plaintiff does not know the number of members in the Class but believes the
      Class members number in the hundreds or thousands, if not more. Thus, this
      matter should be certified as a Class action to assist in the expeditious
      litigation of this matter.
38.   The joinder of the Class members is impractical and the disposition of their
      claims in the Class action will provide substantial benefits both to the parties
      and to the court. The identity of the individual members is ascertainable
      through Defendant’s and/or Defendant’s agents’ records or by public notice.
39.   There is a well-defined community of interest in the questions of law and fact
      involved affecting the members of the Classes. The questions of law and fact
      common to the Classes predominate over questions affecting only individual
      class members, and include, but are not limited to, the following:
      a.      Whether Defendant’s letter violated the FDCPA;
      b.      Whether members of the Class are entitled to the remedies under the
              FDCPA;
      c.      Whether members of the Class are entitled to declaratory relief
              pursuant to the FDCPA; and

                                     Page 7 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.9 Page 8 of 10




      d.       Whether members of the Class are entitled to injunctive relief
               pursuant to the FDCPA.
40.   As a person that received at least one written communication from Defendant
      in violation of the FDCPA, Plaintiff is asserting claims that are typical of the
      Class.
41.   Plaintiff will fairly and adequately protect the interests of the Class.
42.   Plaintiff has retained counsel experienced in consumer class action litigation
      and in handling claims involving unlawful debt collection practices.
43.   Plaintiff’s claims are typical of the claims of the Class, which all arise from
      the same operative facts involving unlawful collection practices.
44.   A class action is a superior method for the fair and efficient adjudication of
      this controversy. Class-wide damages are essential to induce Defendant to
      comply with Federal law. The interest of class members in individually
      controlling the prosecution of separate claims against Defendant is small
      because the maximum statutory damages in an individual action under the
      FDCPA is $1,000. Management of these claims is likely to present
      significantly fewer difficulties than those presented in many class claims,
      e.g., securities fraud.
45.   Defendant has acted on grounds generally applicable to the Classes, thereby
      making appropriate final declaratory relief with respect to the Classes as a
      whole.
46.   Plaintiff contemplates providing notice to the putative class members by
      direct mail in the form of a postcard and via Internet website.
47.   Plaintiff requests certification of a hybrid class for monetary damages and
      injunctive relief.
///
///

                                     Page 8 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.10 Page 9 of 10




                                   CAUSE OF ACTION
            VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §§ 1692, ET SEQ.
48.     Plaintiff incorporates by reference all of the above paragraphs of this
        Complaint as though fully stated herein.
49.     The foregoing acts and omissions constitute numerous and multiple
        violations of the FDCPA.
50.     As a result of each and every violation of the FDCPA, Plaintiff, and the
        putative Class members, are entitled to any actual damages pursuant to 15
        U.S.C. § 1692k(a)(1); statutory damages for a knowing or willful violation in
        the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and
        reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)
        from each Defendant individually.
                                 PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that judgment be entered against Defendant on
behalf of each putative class member as follows:
• That this action be certified as a class action on behalf of the Classes as
      requested herein;
• That Plaintiff be appointed as representative of the Classes;
• That Plaintiff’s counsel be appointed as counsel for the Classes;
• An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)
      (2)(A), for Plaintiff and each putative class member;
• An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
      U.S.C. § 1692k(a)(3), against Defendant;
• Interest, punitive damages, and any and all other relief that this Court deems
      just and proper.
///

                                      Page 9 of 10
Case 2:20-cv-00120-JNP-DBP Document 2 Filed 02/21/20 PageID.11 Page 10 of 10




                                   TRIAL BY JURY
51.   Pursuant to the Seventh Amendment to the Constitution of the United States
      of America, Plaintiff is entitled to, and demands, a trial by jury.


                                               Respectfully Submitted,

Dated: February 21, 2020                       KAZEROUNI LAW GROUP, APC


                                               By:    /s Ryan L. McBride
                                                      Ryan L. McBride, Esq.
                                                      Attorney for Plaintiff




                                    Page 10 of 10
